     Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 1 of 42




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


VOTE FORWARD, et al.,

                                 Plaintiffs,

v.
                                                   Civil Case No. 1:20-cv-02405
LOUIS DEJOY, in his official capacity as the
Postmaster General; and the
UNITED STATES POSTAL SERVICE,

                             Defendants.




         PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
             SECOND MOTION FOR PRELIMINARY INJUNCTION



Robert D. Fram                                 Shankar Duraiswamy
COVINGTON & BURLING LLP                        Daniel Auten
Salesforce Tower                               L. Brady Bender
415 Mission Street, Suite 5400                 Sarah Suwanda
San Francisco, CA 94105-2533                   COVINGTON & BURLING LLP
(415) 591-6000                                 One CityCenter
rfram@cov.com                                  850 Tenth Street, NW
                                               Washington, DC 20001-4956
                                               (202) 662-6000
                                               sduraiswamy@cov.com
                                               dauten@cov.com
                                               bbender@cov.com
                                               ssuwanda@cov.com


                                               Counsel for Plaintiffs
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 2 of 42




                                                 TABLE OF CONTENTS

TABLE OF AUTHORITIES.................................................................................................... iii

INTRODUCTION................................................................................................................... 1

STATEMENT OF FACTS ...................................................................................................... 3

I.        Defendants’ Timely Delivery of Mail Ballots Is Critical to Protecting the Right to
          Vote in 2021. ............................................................................................................... 3

          A.        The Upcoming 2021 Elections Will Likely Feature High Rates of Mail-in
                    Voting. ............................................................................................................. 3

          B.        USPS’s Continuing Inability to Ensure Timely Mail Delivery Threatens to
                    Disenfranchise Voters in Upcoming Elections. ................................................... 6

II.       Defendants’ Pre-Georgia Runoff Ballot Processing Practices Resulted in the
          Untimely Delivery of Mail Ballots. ............................................................................... 9

          A.        Following Court Pressure, USPS Instituted Certain Measures to Speed
                    Ballot Delivery in the November 2020 General Election. .................................... 9

          B.        The November Measures Improved the Timely Delivery of Mail Ballots,
                    but Still Left Many Voters Disenfranchised Due to Postal Delays. .....................11

          C.        The Parties Agreed to Additional Measures To Address Ballot Delivery
                    Delays For the Georgia Runoff Election. ...........................................................15

III.      Defendants Have Refused to Commit to Implementing Critical Ballot Handling
          Practices for Upcoming Elections. ...............................................................................20

ARGUMENT .........................................................................................................................22

I.        Plaintiffs Are Likely to Succeed on the Merits of Their Claim That USPS’s
          Refusal to Take the Agreed-To Measures During the Upcoming Elections
          Unconstitutionally Burdens the Right to Vote. ..............................................................23

          A.        The Anderson-Burdick Framework Applies to USPS Policies and Practices
                    That Burden the Right to Vote. .........................................................................23

          B.        Absent the Agreed-To Measures, Defendants’ Ballot Processing Practices
                    Severely Burden the Right to Vote. ...................................................................25

          C.        Defendants’ Interests in Not Implementing the Agreed-To Measures Do
                    Not Justify the Burden Imposed on Voters. .......................................................29

II.       Plaintiffs Will Suffer Irreparable Harm Absent a Preliminary Injunction. ......................30


                                                                    i
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 3 of 42




          A.        The Individual Plaintiffs Will Suffer Irreparable Injury Absent an
                    Injunction. .......................................................................................................31

          B.        Plaintiff Vote Forward Will Suffer Irreparable Injury Absent an
                    Injunction. .......................................................................................................34

III.      The Public Interest and the Balance of Equities Weigh in Favor of a Preliminary
          Injunction....................................................................................................................36

CONCLUSION ......................................................................................................................37




                                                                   ii
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 4 of 42




                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)
Cases

Anderson v. Celebrezze,
   460 U.S. 780 (1983)...............................................................................................24, 25, 29

Burdick v. Takushi,
   504 U.S. 428 (1992)...............................................................................................24, 25, 29

Gallagher v. N.Y. State Bd. of Elections,
   477 F. Supp. 3d 19 (S.D.N.Y. 2020) .................................................................................. 28

Jubilant DraxImage Inc. v. United States Int’l Trade Comm’n,
   396 F. Supp. 3d 113 (D.D.C. 2019) ................................................................................... 23

League of Women Voters of the U.S. v. Newby,
   838 F.3d 1 (D.C. Cir. 2016)......................................................................................... 31, 35

Nken v. Holder,
   556 U.S. 418 (2009).......................................................................................................... 36

Reynolds v. Sims,
   377 U.S. 533 (1964).................................................................................................... 23, 26

Vote Forward v. DeJoy,
   No. 20-2405 (EGS), 2020 WL 5763869 (D.D.C. Sept. 28, 2020) ................................. passim

Winter v. Nat’l Res. Def. Council, Inc.,
   555 U.S. 7 (2008) ............................................................................................................. 36

Statutes

N.M. Stat. § 1-6-10(c)...............................................................................................................8

N.M. Stat. § 1-12-8.2(A)...........................................................................................................8

Pa. Stat. § 3146.6(a)..................................................................................................................8

Pa. Stat. § 3150.16(a)................................................................................................................8

Tex. Elec. Code §§ 86.006–.007................................................................................................8

Regulation

39 C.F.R. § 121.1 .....................................................................................................................6



                                                                  iii
       Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 5 of 42




                                        INTRODUCTION

       The right to vote is as sacred in off-year elections as it is in Presidential elections.

Indeed, four years ago, one such election was decided by a single vote. 1 But with the glare of the

2020 election cycle behind them, Defendants have evidently turned a blind eye to what the Court

has identified as their “unique role in election administration.” As a series of statewide and

federal special elections rapidly approach, mail-in voting remains critical to effectuating the right

to vote, and USPS’s historically poor delivery performance continues to threaten the timely

delivery of mail ballots. Yet Defendants have refused to commit to any measures to support the

timely delivery of mail, both in response to Plaintiffs’ repeated inquiries and in public

statements. Indeed, just days ago, Postmaster General DeJoy released a long-term strategic plan

for USPS that made no mention of election mail at all, despite Defendants’ earlier boasting to the

Court about USPS’s “longstanding commitment to the timely delivery of Election Mail.” And

just a few weeks ago, Postmaster General DeJoy rebuffed specific entreaties to continue the

basic ballot-handling measures that USPS adopted (albeit only in the face of judicial pressure)

for the November general election. Regrettably, in the absence of judicial intervention, it

appears that Defendants are unwilling to take seriously their central role in safeguarding the right

to vote. And so, once again, Plaintiffs are compelled to seek preliminary injunctive relief from

the Court, this time for a wave of elections scheduled to occur in May and June.

       Shortly after Postmaster General DeJoy’s tenure began in June 2020, USPS saw a

precipitous drop in the timely delivery of mail. In the face of this sharp decline in performance,




1See Will Houp, Essentially, A Coin Flip May Determine Only 3rd Power Shift for Virginia
House in Modern History, Virginian-Pilot (Dec. 22, 2017),
https://www.pilotonline.com/government/virginia/article_10789d91-69c8-5306-9c16-
18fd602cc091.html.

                                                   1
       Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 6 of 42




and particularly in light of an impending election in which tens of millions of voters would cast

their ballots by mail, lawsuits were filed across to the country to roll back Postmaster General

DeJoy’s policy changes. Those lawsuits, including this action, led to a series of measures that

USPS implemented for the November 2020 general election that mitigated the effect of USPS’s

broader service failures on the timely delivery of election ballots. However, even those measures

were insufficient to prevent thousands of voters from being disenfranchised because of USPS’s

delays in processing mail. Consequently, Plaintiffs and Defendants negotiated an agreement,

subsequently entered as a Court order, for USPS to take additional measures to ensure the timely

delivery of mail ballots for the January 5, 2021 Senate runoff elections in Georgia. Discovery in

this case has confirmed that these measures were critical to protecting the right to vote.

        Two-and-a-half months later, USPS continues to struggle to deliver mail in a timely

fashion, with nearly one in five pieces of First-Class Mail delivered late, as of the week of March

7, 2021. Meanwhile, in a broad a slate of elections, the right to vote for millions of voters will

once again depend on USPS’s ability to timely deliver their ballots. Most immediately, in May

and June, a number of states, including Pennsylvania, Texas, and New Mexico, will hold

important primary and special elections to fill statewide judicial, federal Congressional, and state

legislative seats and, in Pennsylvania, to vote on critical statewide ballot initiatives on civil rights

and emergency powers (the “2021 Elections”). With voters increasingly relying on mail-in

voting, particularly as the pandemic continues to claim nearly 1,000 lives per day (a higher rate

than in the fall), the right to vote in these states will continue to depend upon USPS’s ability to

timely deliver ballots. Because these states only count mail-in ballots received by election day

or, in the case of Texas, the next business day, any delay in ballot delivery will disenfranchise

mail voters.



                                                   2
       Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 7 of 42




       Nonetheless, Defendants have steadfastly refused to commit to implementing any of the

measures utilized in 2020 to ensure the timely delivery of election ballots in these upcoming

elections—neither those that were adopted for the November 2020 election nor those that were

agreed to for the Georgia runoff elections. Because Defendants’ knowing refusal to commit to

any steps that would protect mail ballots from USPS’s historically poor delivery performance

unreasonably burdens the right to vote, Plaintiffs respectfully move the Court to issue a

preliminary injunction requiring Defendants to implement the measures that they agreed to adopt

for the Georgia Senate runoff elections in the upcoming elections in Pennsylvania, Texas, and

New Mexico.

                                   STATEMENT OF FACTS

I.     Defendants’ Timely Delivery of Mail Ballots Is Critical to Protecting the Right to
       Vote in 2021.

       The use of mail-in voting in the upcoming May and June elections is likely to be quite

high, both because of the ongoing COVID-19 pandemic and because of a broader shift towards

mail balloting. At the same time, the precipitous drop in timely mail delivery that began last

summer has not abated—and, if anything, has worsened.

       A.      The Upcoming 2021 Elections Will Likely Feature High Rates of Mail-in
               Voting.

       As the 2021 Elections approach, the risks posed by the global COVID-19 pandemic have

not faded. As of today, the nationwide COVID-19 death rate continues to hover close to 1,000

per day—higher than during any period in September or October of 2020. 2 Likewise, the

average number of new COVID-19 infections over the past week (approximately 58,500) is


2More Than 547,000 People Have Died from Coronavirus in the U.S., Wash. Post,
https://www.washingtonpost.com/graphics/2020/national/coronavirus-us-cases-deaths/ (last
updated Mar. 25, 2021).


                                                 3
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 8 of 42




higher than it was when this suit was first filed (approximately 42,000). 3 The states that will be

holding elections within the next two months are no exception to these trends. In Pennsylvania,

New Mexico, and Texas, the most recent seven-day average for COVID-19 deaths matches or

exceeds the numbers seen at any time in October.4 In Pennsylvania, average infection rates are

now five times higher than in late August, while in New Mexico, they are nearly 50 percent

higher.5 And in Texas, there are almost 3,500 new COVID-19 cases per day—nearly as many as

in August.6 As these figures show, increased vaccination rates have not yet proven to be a

panacea for the pandemic’s impact. Indeed, experts advise that even when fully vaccinated,

Americans should still avoid medium or large gatherings.7 With the pandemic threatening the

health and well-being of the American people, there is every reason to expect that demand for

mail-in voting will remain high.




3Coronavirus in the U.S.: Latest Map and Case Count, NY Times,
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last updated Mar. 26,
2021) (comparing seven-day average for March 25, 2021, and August 28, 2020).
4   More Than 547,000 People Have Died from Coronavirus in the U.S., supra note 2.
5Pennsylvania Coronavirus Map and Case Count, NY Times,
https://www.nytimes.com/interactive/2020/us/pennsylvania-coronavirus-cases.html (last updated
Mar. 25, 2021) (showing current seven-day average infection rate of 3,264, compared to 623 on
August 28, 2020); New Mexico Coronavirus Map and Case Count, NY Times,
https://www.nytimes.com/interactive/2020/us/new-mexico-coronavirus-cases.html (last updated
Mar. 25, 2021) (showing current seven-day average infection rate of 195, compared to 135 on
August 28, 2020).
6Texas Coronavirus Map and Case Count, NY Times,
https://www.nytimes.com/interactive/2020/us/texas-coronavirus-cases.html (last updated Mar.
25, 2021) (showing current seven-day average infection rate of 3,401, compared to 5,012 on
August 28, 2020).
7When You’ve Been Fully Vaccinated, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/fully-vaccinated.html (last updated Mar. 23, 2021).


                                                 4
           Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 9 of 42




           Even beyond the effects of the pandemic, evidence suggests that increased mail-in voting

is “the new normal.” 8 USPS itself has acknowledged that the November 2020 general election

was not an aberration, but part of a broader trend, noting that “states have tended over time to

expand access to mail-in voting” and that “[t]his trend continued in the leadup to the 2020

election, even before the COVID-19 pandemic.” 9 USPS concluded that “[o]ver the past decade,

the percentage of voters casting their ballots in person on election day has steadily declined, with

more states expanding alternatives and more voters choosing a mail-in voting option.”10 This

accords with general research on voters’ use of various voting methods: “[d]ata shows that the

growing use of voting by mail for the 2020 elections follows the upward trend of voters turning

toward mail or absentee voting over the last decade.”11 In light of these trends, Defendants’ role

in 2021 elections will be just as significant, if not more so, than in 2020.



8 Oversight of the U.S. Postal Service: Hearing Before the Subcomm. on Financial Servs. & Gen.
Gov’t of the House Comm. on Appropriations, 117th Cong. (Mar. 12, 2021) [hereinafter “House
Appropriations Committee Hr’g”] (statement of Rep. Rosa DeLauro); see also Patrick Howell
O’Neill, The 2020 Election Could Permanently Change How America Votes, MIT Tech. R. (Oct.
20, 2020) (noting that “America’s top election official,” Chairman Benjamin Hovland of the
Election Assistance Commission, “says that the shift to early and mail-in voting could be
permanent—even when the pandemic is over”); Charles Stewart III, How We Voted in 2020: A
First Look at the Survey of the Performance of American Elections 10–11, MIT Election Data &
Sci. Lab (Dec. 15, 2020), http://electionlab.mit.edu/sites/default/files/2020-12/How-we-voted-in-
2020-v01.pdf (“On the issue of voting by mail in the future, 60% of all mail voters said they
were very likely to vote by mail in the future, while 21% said they were somewhat likely. . . .
These results suggest that the shift to voting by mail in 2020 will have permanent repercussions
for the administration of elections in the US[.]”).
9 2020 Post-Election Analysis: Delivering the Nation’s Election Mail in an Extraordinary Year,
USPS 4–5 (Jan. 21, 2021), https://about.usps.com/newsroom/national-
releases/2021/usps_postelectionanalysis_1-12-21_georgia.pdf.
10   Id.
11 Vote by Mail Trends and Turnout in Six Election Cycles: 2008-2018, U.S. Election Assistance
Comm’n (Oct. 22, 2020), https://www.eac.gov/vote-mail-trends-and-turnout-six-election-cycles-
2008-2018; see also Drew DeSilver, Mail-in Voting Became Much More Common in 2020
Primaries as COVID-19 Spread, Pew Rsch. Ctr. (Oct. 13, 2020),
https://www.pewresearch.org/fact-tank/2020/10/13/mail-in-voting-became-much-more-common-

                                                   5
        Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 10 of 42




         B.      USPS’s Continuing Inability to Ensure Timely Mail Delivery Threatens to
                 Disenfranchise Voters in Upcoming Elections.

         At the same time that voters are likely to rely heavily on mail balloting in upcoming

elections, USPS continues to be mired in a period of poor service performance that dates back to

July 2020. Shortly after Postmaster General DeJoy’s tenure began, USPS experienced a

precipitous decline in service scores—a measure of the percentage of mail that is delivered

within the service standard, which is defined by regulation as 1-3 days for the continental United

States.12 That drop-off in performance has yet to recover. 13 As of March 7, USPS’s weekly on-

time service score for all First-Class Mail was just 83 percent, meaning that nearly one out of

every five pieces of mail is being delivered late.14 This is almost 10 percent lower than it was at

the same time in both 2019 and 2020, and even lower than the service scores at the time that this

case was first filed and in the weeks surrounding the November general election.15 As one



in-2020-primaries-as-covid-19-spread/; Voting By Mail and Absentee Voting, MIT Election Data
& Sci. Lab, https://electionlab.mit.edu/research/voting-mail-and-absentee-voting (last updated
Mar. 16, 2021) (providing chart depicting the fall in Election Day voting compared to a rise in
mail/absentee voting).
12 Jacob Bogage, USPS Chief DeJoy Cuts Post Office Hours, Lengthens Delivery Times in New
10-year Plan, Wash. Post (Mar. 23, 2021),
https://www.washingtonpost.com/business/2021/03/22/usps-dejoy-plan/ (“[USPS] metrics
remain well short of the agency’s marks from before DeJoy took over in June. The week before
DeJoy implemented his midsummer changes, the Postal Service delivered 90.6 percent of first-
class mail on time. It hasn’t reached 90 percent in the eight months since.”); 39 C.F.R. § 121.1.
13   Bogage, supra note 12.
14 Press Release, Overall USPS Mail Delivery Performance Recovers from Severe Winter
Storms; Peak Holiday Demand, USPS (Mar. 18, 2021),
https://about.usps.com/newsroom/national-releases/2021/0318-service-performance-rebounds-at-
usps.htm.
15Letter to Judge Victor Marrerro from Rebecca S. Tinio (Jan. 8, 2021), Ex. 1, USPS FY20 Q2 -
FY21 Q2 To-Date Service Performance for Market Dominant Products: Nation - By Week,
Jones v. U.S. Post. Serv., No. 1:20-cv-06516-VM (S.D.N.Y. Jan. 8, 2021), ECF No. 111-1
(showing 92.4% service score for week of Mar. 7, 2020, 88.04% service score for week of
August 29, 2020, 84.61% for the week of October 31, 2020, and 85.40% for the week of
November 7, 2020); FY20 Chairman’s Information Request No. 6, Ques. 6 Response,

                                                  6
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 11 of 42




industry observer recently noted, “it hasn’t really gotten better as much as we would have hoped

at this point.” 16

         This ongoing performance failure threatens to disenfranchise voters in upcoming

elections in Pennsylvania, Texas, and New Mexico, as those voters face strict deadlines requiring

delivery of their mail-in ballots by election day or shortly thereafter:

        On May 18, Pennsylvania will hold a statewide primary election to fill seats on the

         Pennsylvania Supreme, Superior, and Commonwealth Courts.17 Pennsylvania will also

         have several initiatives on the ballot on that date, including three proposed state

         constitutional amendments: (i) to prohibit the restriction or denial of an individual’s

         equal rights under Pennsylvania law because of race or ethnicity; (ii) to allow the General

         Assembly to terminate or extend a disaster emergency declaration without needing the

         Governor’s approval; and (iii) to incorporate disaster emergency declaration and




https://drive.google.com/file/d/1eGExU3TbRXRktCHfC__NBW1QT7cC8hG2/view (showing
91.43% service score for week of Mar. 2, 2019); see also ACR2020: Responses of the United
States Postal Service to Questions 1-7, 10-20 of Chairman’s Information Request No. 6, Postal
Regul. Comm’n (Feb. 4, 2021), https://www.prc.gov/dockets/document/115971 (USPS provides
data set in response to Question 6).
16Hailey Fuchs, Postal Service Struggles to Speed Up Delivery, Compounding Its Troubles, NY
Times (Mar. 21, 2021), https://www.nytimes.com/2021/03/21/us/politics/postal-service-mail-
delivery.html.
17 Mark Scolforo, High Court Opening Tops Pennsylvania’s 2021 Judicial Races, AP (Dec. 22,
2020), https://apnews.com/article/pennsylvania-coronavirus-pandemic-elections-
bcb740a5de7dc1804f75ee865784d2f1; see also Unofficial Candidate Listing - Pre Ballot
Lottery, Pa. Dep’t of State,
https://www.pavoterservices.pa.gov/ElectionInfo/FooterLinkReport.aspx?ID=1028 (last visited
Mar. 26, 2021) (listing primary candidates for Pennsylvania Supreme, Superior, and
Commonwealth Courts).


                                                   7
          Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 12 of 42




          management powers directly into the Constitution. 18 In order to be counted, all ballots

          must be received by the relevant board of elections no later than 8 p.m. that day. 19

         Texas’s special election to fill the late U.S. Representative Ron Wright’s seat in the Sixth

          Congressional District takes place May 1. 20 To be counted, Texas voters’ mail-in ballots

          must be postmarked by 7 p.m. on election day and must arrive by 5 p.m. on the next

          regular business day (i.e., Monday, May 3, 2021).21

         Following the confirmation of former U.S. Representative Deb Haaland as Secretary of

          the Interior, New Mexico will hold a special election on June 1 to fill her now-vacant seat

          in New Mexico’s First Congressional District.22 All absentee ballots must be received by

          the relevant board of elections no later than 7:00 p.m. that day, or they will not be

          counted.23

          Just one month remains before the first of these elections is scheduled to take place. But

despite the strict ballot-receipt deadlines in these states and their continued poor service

performance, Defendants have steadfastly refused to adopt any measures to ensure the timely

delivery of mail ballots in these elections.



18 Proposed Amendments to the Constitution of Pennsylvania, Pa. Dep’t of State,
https://www.dos.pa.gov/VotingElections/Pages/Joint-Resolution-2021-
1.aspx#:~:text=Joint%20Resolution%20No.%202021%2D1%2C%20if%20approved%20by%20t
he,because%20of%20race%20or%20ethnicity (last visited Mar. 25, 2021).
19   25 Pa. Stat. §§ 3146.6(a), 3150.16(a).
20  Patrick Svitek, 23 Candidates Join the Race to Replace Late U.S. Rep. Ron Wright, Tex.
Tribune (Mar. 3, 2021), https://www.texastribune.org/2021/03/03/ron-wright-special-election-
filing/.
21   Tex. Elec. Code §§ 86.006–.007.
22 Special Election Set for June 1 to Fill Vacated House Seat, AP (Mar. 18, 2021),
https://apnews.com/article/cabinets-general-elections-elections-house-elections-new-mexico-
5e8e3bd61b73edff2ef53633d7717330.
23   N.M. Stat. §§ 1-6-10(c), 1-12-8.2(A).

                                                    8
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 13 of 42




II.       Defendants’ Pre-Georgia Runoff Ballot Processing Practices Resulted in the
          Untimely Delivery of Mail Ballots.

          The evidence is clear that, in the face of their ongoing poor service performance,

Defendants cannot ensure timely ballot delivery without the measures adopted for the Georgia

Senate runoff elections.

          A.      Following Court Pressure, USPS Instituted Certain Measures to Speed Ballot
                  Delivery in the Novembe r 2020 General Election.

          Following action by this Court and others in litigation pertaining to USPS ballot delivery

practices, USPS belatedly implemented certain measures to improve on-time ballot delivery for

the November 2020 general election (the “November Measures”). According to Kevin Bray, the

USPS employee who oversaw election mail processing for the 2020 general election, the

November Measures were put in place “because we were under some heat from the courts.” 24

Mr. Bray was told that “we’re going to have to do everything, move heaven and earth to deliver

ballot mail,” because “[w]e don’t want the courts to come back and say we didn’t do everything

we could.”25

          The November Measures included the following steps to accelerate the processing time

for election ballots at USPS’s processing facilities:

              The Holdout System. Beginning October 30, 2020, processing plants were to identify

               ballots early in the sorting process and pull them out of the processing system,

               allowing them to skip additional rounds of sorting and processing and instead be

               placed in a bin for delivery to a board of elections the next day. 26



24   Ex. 1, Hr’g Tr. (Nov. 4, 2020), at 111:19–21.
25   Id. at 112:1–4.
26   Ex. 2, Oct. 28 Mem., at 2–3; Ex. 3, Glass Dep. Tr., at 102:2–17, 108:10–13.


                                                      9
           Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 14 of 42




                Express Mail. Beginning the Friday before election day, delivery units were

                 “authorized” to use Express Mail to deliver completed ballots to boards of elections. 27

           Defendants also adopted measures authorizing—but not requiring—local delivery units

to bypass processing facilities altogether:

                Local turnaround. Local delivery units that collect a ballot destined for a board of

                 elections that they also serviced were “authorized”—but not mandated—to postmark

                 and deliver it directly to the board without sending it to a processing facility.28

                The Hub-and-Spoke Process. Starting the day before the election, local retail units

                 servicing or in close proximity to a board of elections were authorized to schedule

                 drivers to deliver ballots directly to the local board. 29 They were to implement the

                 same process to deliver ballots to non-local boards of elections on election day.30

           In addition to these operational steps, USPS required all facilities to perform a daily

check to ensure that they were “all clear” of election mail and that any election mail was

properly scheduled for delivery. 31 On Monday, November 3, processing plants were required to

certify that they were clear of ballot mail by 10 a.m. 32




27   Ex. 4, Oct. 20 Mem., at 3.
28   Id. at 2.
29   Id. at 3.
30   Id.
31   Ex. 5, Oct. 13 Mem., at 2 (“Daily ‘all clears’ should be used . . . .”).
32   Ex. 2, Oct. 28 Mem., at 2.


                                                       10
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 15 of 42




          B.      The November Measures Improved the Timely Delivery of Mail Ballots, but
                  Still Left Many Voters Disenfranchised Due to Postal Delays.

          The November Measures were partially effective in ensuring the timely delivery of mail

ballots. In the weeks leading up to election day, the service score for all election mail exceeded

the service score for all First-Class Mail by five percent.33

          USPS officials have confirmed the critical importance of the November Measures. For

example, Kristin Seaver, USPS’s Chief Retail and Delivery Officer, testified that “we know we

can’t turn those ballots around in time for [the] Tuesday election depending on the service

standard” without expanding operations the weekend prior to election day.34 And Michael

Barber, USPS’s Vice President of Processing and Maintenance Operation, explained that “if

[ballots] were left to go through the regular and normal process” the weekend before a Tuesday

election, “they would be at risk of not making it to their destination timely.” 35 Postmaster

General DeJoy himself acknowledged, in testimony before Congress, that the November

Measures were put in place “to ensure that the ballots reached their destination in time.”36

Likewise, the USPS Office of the Inspector General (“OIG”) attributed USPS’s ability to deliver

over 94 percent of the “28,172 ballots [that] were sent to voters from election offices within 4

days of the election” to the November Measures.37


33 Service Performance of Election and Political Mail During the November 2020 General
Election 11, USPS OIG (Mar. 5, 2021), https://www.uspsoig.gov/sites/default/files/document-
library-files/2021/20-318-R21.pdf [hereinafter “OIG Election Report”].
34   Ex. 6, Hr’g Tr. (Oct. 30, 2020), at 15:12–16.
35   Ex. 7, Hr’g Tr. (Oct. 31, 2020, 3pm) at 9:19–24.
36 Press Release, Statement of Postmaster General and Chief Executive Officer Louis DeJoy
Before the House Appropriations Subcommittee on Financial Services and General Government,
USPS (Mar. 11, 2021), https://about.usps.com/newsroom/testimony-speeches/031121-pmg-
statement-before-the-house-appropriations-subcommittee.htm.
37   OIG Election Report, supra note 33, at 11.


                                                     11
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 16 of 42




          But while the November Measures were positive steps, they proved insufficient to avoid

disenfranchising voters. As Mr. Robert Justin Glass, Manager of Operations Industrial

Engineering at USPS’s Washington, D.C. Headquarters, succinctly put it, “ballots that were

mailed on time did not make it” during the November 2020 general election. 38 This was largely

attributable to continued delays at USPS processing facilities, which are responsible for

receiving mail from local delivery units, sorting it, and staging it for delivery back to the

destination delivery unit. Indeed, in an audit, the OIG found thousands of pieces of delayed

election mail waiting in processing facilities in the lead-up to the November 2020 general

election, as shown in the table below:




                                                                                   39


          The data Defendants provided in the course of this litigation paints a similar picture,

revealing that in the days before the November general election, thousands of Inbound Ballots




38   Ex. 3, Glass Dep. Tr., at 128:8–10.
39   OIG Election Report, supra note 33, at 13.

                                                   12
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 17 of 42




(i.e., completed ballots destined for boards of elections) were funneled through backlogged and

underperforming processing facilities. For example, facilities processing ballots that originated

in or were destined for the Central Pennsylvania District consistently failed to process tens of

thousands of ballots within the 1–3 day service standard in the week leading up to election day:




                                                                                           40


       As a result, many ballots that should have been delivered by election day, based on the 1–

3 day service standard, were not delivered until after election day.41 As Professor Grimmer

explains, in the Central Pennsylvania District alone—where processing scores were consistently

below 70 percent—approximately 1,100 ballots were put in the mail on or before the Saturday

before election day, but delivered after election day. Ex. 8, Grimmer Decl., ¶ 11. Likewise, in

the Philadelphia District, approximately 435 ballots were put in the mail on or before the




 See Notice of Data in Response to the Court’s Oct. 27, 2020 and Oct. 30, 2020 Orders, Ex. 4,
40

ECF No. 95.4 (pulling data for the Central Pennsylvania District).
41 Notably, the OIG reports that “[d]uring the week of the election (November 2 through
November 4, 2020, we conducted 81 mail processing observations at 27 facilities and 169
delivery/retail unit observations at 56 units, for a total of 250 observations. While compliance
issues still existed, we only identified 760 delayed Election Mail mailpieces, all of which were
delivered to election offices on or before election day.” OIG Election Report, supra note 33, at
4. But this only accounts for the facilities observed, where the OIG brought the delayed mail to
the attention of USPS employees to address. Id. The data reports from USPS show a fuller
picture.


                                                 13
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 18 of 42




Saturday before election day, but not delivered until after election day. Id. ¶ 13. Another

approximately 160 ballots suffered the same fate in the Western Pennsylvania District. Id. ¶ 12.

          And these numbers necessarily understate the number of delayed ballots. They do not

include ballots that could not be identified as ballots by the USPS processing system; ballots that

may have been delivered even later than November 7; or ballots that might have received an exit

scan at a processing facility, but not yet been delivered, as of election day.42 Ex. 8, Grimmer

Decl., ¶¶ 15–17.

          The cause of some of these failures is clear: many of the November Measures were

merely “authorized,” and not mandatory, and others were implemented too late to ensure their

effectiveness. In particular, the volume of ballots moving through USPS processing facilities,

which were plagued by delays, suggests that USPS facilities did not consistently adopt the local

turnaround and hub-and-spoke practices that would bypass the processing facilities to ensure

timely mail delivery.

          But delivery delays were also apparently due, in part, to the failure to consistently and

clearly implement the November Measures in the field. In the weeks before the November 2020

general election, the OIG reported, there were “issues with mail processing facilities and

delivery/retail units complying with election procedures[.]”43 In particular, the OIG saw issues

in 29% of mail processing facility observations, including election mail remaining at the facility



42Ballots with return envelopes designed in accordance with USPS recommendations—those
with an Intelligent Mail® barcode (“IMb”), the correct content identifier number (“CIN”), and
the correct facing identification mark (“FIM”)—should be tracked in the processing scores that
USPS publishes. Ex. 3, Glass Dep. Tr., at 246:19–247:12. Ballots without these characteristics
are not tracked in USPS data. See id. at 79:17–22; 80:1–6 (stating that ballots without a barcode
will not be scanned when they arrive in a processing facility).
43   OIG Election Report, supra note 33, at 3.


                                                   14
           Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 19 of 42




even though it was committed for delivery that day, failures to complete daily all-clear checks,

failures to ensure ballots were postmarked, and failures to set up an election/political mail

staging area.44 The OIG also observed issues in about 14% of delivery/retail unit observations,

including election mail committed for delivery that day remaining at the unit, failures to

complete all-clear checks, failures to postmark ballots, and failures to complete an

election/political mail log.45 USPS’s issues with all-clear checks in particular are unsurprising:

although each plant was supposed to have a plan in place to conduct these sweeps on election

day, Mr. Bray testified that USPS did not have any written documentation requiring such a

plan.46 And despite his role in overseeing election mail procedures, he did not verify whether

any such plans were in place. 47

           C.      The Parties Agreed to Additional Measures To Address Ballot Delivery
                   Delays For the Georgia Runoff Election.

           Leading up to the Georgia Senate runoff elections, Defendants issued two memoranda in

December that detailed measures to be taken in those elections that were strikingly similar to the

November Measures. 48 These measures suffered from the same shortcomings that undermined

their effectiveness in the November general election—they were merely authorized where they

should have been mandatory, and they were implemented too late.

           Predictably, USPS’s performance continued to lag well below its service standards, and

thousands of ballots were once again pushed through backlogged and underperforming




44   Id.
45   Id. at 3–4.
46   Ex. 1, Hr’g Tr. (Nov. 4, 2020), at 82:9–11.
47   Id. at 82:12–14.
48   Ex. 9, Dec. 8 Mem., at 3; Ex. 10, Dec. 14 Mem., at 2–4.

                                                   15
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 20 of 42




processing plants, as demonstrated in the “Processing Score: Inbound Ballots” column of the

chart below:




                                                                                      49


       On December 23, 2020, spurred by persistently poor processing scores, particularly in

Atlanta, the parties reached an agreement to implement all of the measures outlined in USPS’s

earlier December memoranda and add further measures targeted to ensure the timely delivery of

election mail (together, the “Agreed-To Measures”).50 The Agreed-To Measures thus included

all prior measures implemented and several supplemental provisions, principally designed to

bypass processing facilities, provide for earlier implementation, and ensure compliance:

          Mandatory Local Turnaround. Beginning immediately and continuing through

           election day, all Atlanta District post offices were required to postmark and deliver



49Ex. 11, USPS Inbound Election Mail Service Scores - Destined to GA (Jan. 12, 2021) (ballots
destinating in Atlanta District for December 8 through 23).
50Notice of Joint Agreement, Ex. A, ¶ 1, ECF No. 162.1 (providing that “USPS shall implement
the policies articulated in the memoranda issued by USPS on December 8 and December
14 . . . for the Georgia Runoff Elections” and take additional measures discussed therein).


                                                16
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 21 of 42




               ballots directly to the relevant board of elections, rather than placing them into the

               automation flow.51

              Early Implementation of Hub-and-Spoke Processes. On Saturday, January 2, post

               offices and local delivery units in close proximity to Atlanta District boards of

               elections were required to implement a hub-and-spoke process to deliver ballots to the

               local boards.52 And on Monday, January 4, post offices and local delivery units in the

               Atlanta District were required to implement a hub-and-spoke process to transport

               ballots to non-local boards of elections, when delivery was possible before the board

               closing.53

              Use of the Express Mail Network. From January 2 through January 4, USPS was

               required to place all ballots identified in any processing plant that were subject to a

               three-day service standard directly into the Express Mail Network. 54

              Ballot Sweeps and All-Clear Certification. Beginning December 28, processing

               facilities serving Georgia ZIP codes were required to perform morning sweeps to

               ensure all Inbound Ballots were expedited for delivery; on January 4 and 5, they were

               also required to perform an afternoon sweep.55 Following these sweeps, facilities

               were to report to Headquarters the number of ballots identified and confirm that they

               were expedited for delivery. 56 Likewise, beginning on December 29, these


51   Id. ¶ 3(b).
52   Id. ¶ 3(c).
53   Id. ¶ 3(d).
54   Id. ¶ 3(a).
55   Id. ¶¶ 4(a)–(b).
56   Id. ¶ 4(c).


                                                    17
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 22 of 42




                processing facilities were also required to certify that they were all clear of election

                mail by 10 a.m. daily.57

               Coordination with Georgia Boards of Elections. USPS was further required to

                coordinate with Georgia boards of elections to ensure all Inbound Ballots were

                delivered by 7 p.m. on January 5.58

               Investigation of Delayed Ballots. Finally, USPS was required to investigate reports of

                delayed ballots and make best efforts to ensure the reported ballots were delivered on

                time.59

           Following the parties’ filing of this agreement, on December 24, 2020, the Court

integrated the agreement’s terms into a binding court order. 60 Together, these measures allowed

more ballots to bypass backlogged processing plants, where “[m]ost of the delayed Election

Mail” was found; reduced the likelihood of those backlogs by decreasing ballot volume at

processing plants; and strengthened accountability for election mail procedures, thus ensuring

more timely ballot delivery.61

           Under the parties’ agreement, Atlanta District post offices were mandated—rather than

simply authorized—to engage in local turnaround beginning December 23 and to implement

hub-and-spoke processes one to two days earlier than previously planned. These measures were

critical because they allowed local ballots to bypass the processing plants, thereby directly




57   Id. ¶ 4(d).
58   Id. ¶ 5.
59   Id. ¶ 7.
60   Min. Order (Dec. 24, 2020).
61   OIG Election Report, supra note 33, at 22.


                                                      18
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 23 of 42




reducing delivery time by at least one day and reducing the volume of ballots that had to travel

through the underperforming processing plants that were a substantial cause of delivery delays. 62

The agreement also allowed more non-local ballots to be expedited through use of Express Mail,

saving one to two days’ delivery time and thereby enabling ballots sent the weekend before a

Tuesday election to make it to the board of elections on time.63

          Finally, in light of clear compliance issues, the agreement provided additional

accountability for the measures USPS put in place. For example, USPS’s OIG report suggests

that facilities had not been implementing all-clear checks consistently,64 and USPS’s own

witness testimony suggests that USPS had not held its employees accountable for developing and

implementing a plan for those checks.65 The agreement’s focus on these requirements, along

with the provisions for reporting the results of all-clear certifications and ballot sweeps, ensured

accountability for their implementation.

          Although the Agreed-To Measures promised to improve ballot delivery in the Georgia

runoff election, they are not in place for future elections because the parties’ agreement, and the

related court order, applied only to the Georgia runoff elections.66 Likewise, the measures

adopted pursuant to Defendants’ earlier memoranda were limited to the November general and




62   Ex. 3, Glass Dep. Tr., at 207:14–208:1, 220:4–10; OIG Election Report, supra note 33, at 22.
63   Ex. 3, Glass Dep. Tr., at 78:13–15.
64   OIG Election Report, supra note 33, at 3–4.
65   Ex. 1, Hr’g Tr. (Nov. 4, 2020), at 82:9–14.
66Notice of Joint Agreement, Ex. A at ¶¶ 1–3, ECF No. 162.1 (noting that measures are in place
“for the Georgia Runoff Elections”).


                                                   19
       Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 24 of 42




Georgia runoff elections.67 Accordingly, Defendants were not required to implement these

measures in any future election—and they have made no move to do so.

III.   Defendants Have Refused to Commit to Implementing Critical Ballot Handling
       Practices for Upcoming Elections.

       With the 2021 Elections approaching, Plaintiffs sent a letter to Defendants on February

15, 2021, asking Defendants if they were committed to implementing the Agreed-To Measures

in preparation for upcoming elections. 68 Defendants rebuffed Plaintiffs’ request, instead stating

only that “the Postal Service is committed to the efficient delivery of the mail, and has placed

particular importance on election mail. There is no reason to believe that this approach will

change for future elections.” 69 But this vague, non-committal response gives every reason to

believe that Defendants are not committed to efficiently delivering mail ballots in the 2021

elections. Indeed, as Mr. Bray testified, Defendants’ implementation of the November Measures

was driven in large part by judicial intervention and the pressure of litigation.

       Evidently, similar judicial intervention is once again required. Just two weeks ago,

Plaintiffs wrote to Defendants again to clarify what measures they would implement to ensure

timely ballot delivery in the 2021 Elections.70 Defendants responded that “Headquarters is not

aware of any written guidance issued at this time at the national or local level concerning the




 Ex. 9, Dec. 8 Mem., at 1; Ex. 10, Dec. 14 Mem., at 1; Ex. 5, Oct. 13 Mem., at 2; Ex. 4, Oct. 20
67

Mem., at 1; Ex. 2, Oct. 28 Mem., at 2.
68Ex. 12, Letter from Shankar Duraiswamy, Counsel for Plaintiffs, to Joseph E. Borson, Counsel
for Defendants (Feb. 15, 2021).
69Ex. 13, Email from Kuntal Cholera, Counsel for Defendants, to Shankar Duraiswamy, Counsel
for Plaintiffs (Feb. 19, 2021).
70Ex. 14, Letter from Shankar Duraiswamy, Counsel for Plaintiffs, to Joseph Borson, Counsel
for Defendants (Mar. 12, 2021).


                                                  20
           Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 25 of 42




local elections in Pennsylvania, Texas, and New Mexico.”71 Defendants’ response suggests that,

absent court compulsion, they will not implement any of the previous measures that they have

acknowledged are necessary for on-time delivery of election mail.

           Even when pressed by Congress, Defendants refused to commit that they would

implement even the more limited November Measures in future elections. In a hearing before

the House Appropriations Committee on March 12, 2021, Chair Rosa DeLauro noted that

USPS’s efforts to timely deliver election mail in the November 2020 general election “relied

heavily on ‘extraordinary measures’ like extra transportation and overtime to handle the surge.” 72

She asked Postmaster General DeJoy whether USPS’s then-forthcoming ten-year strategic plan

“include[s] changes that will allow the Postal Service to better scale its operations” to

accommodate “the new normal” of “increased use of mail-in voting.”73 Mr. DeJoy skirted the

question, averring that USPS had the capacity to handle mail-in voting, and that its recent

performance in the 2020 election cycle demonstrated as much. 74 But of course, Defendants’

performance in the 2020 election cycle depended on the very measures that Defendants will not

commit to implementing again, and that Plaintiffs seek here.

           Indeed, Defendants appear to be moving in the wrong direction. In their recently released

ten-year strategic plan, Defendants announced their intention to move from a one- to three-day

service standard for First-Class Mail to a one- to five-day standard, which would shift fully 30




71Ex. 15, Email from Joseph Borson, Counsel for Defendants, to Shankar Duraiswamy, Counsel
for Plaintiffs (Mar. 19, 2021).
72   House Appropriations Committee Hr’g.
73   Id.
74   See id.


                                                  21
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 26 of 42




percent of First-Class Mail volume to an extended delivery standard.75 And remarkably, despite

USPS’s “unique role within the electoral process” and their previously claimed “longstanding

commitment to the timely delivery of Election Mail,” the plan was completely silent on any

measures to ensure the timely delivery of election mail or prioritize mail ballots. Vote Forward

v. DeJoy, No. 20-2405 (EGS), 2020 WL 5763869, at *7 (D.D.C. Sept. 28, 2020) (quoting Defs.’

Opp’n, ECF No. 21 at 13).76

       Altogether, Defendants’ continued resistance to implementing measures to ensure the

timely delivery of election mail in future elections provides every reason to expect that they plan

to forgo those measures in the 2021 Elections. And the overwhelming evidence marshaled in

this case—including testimony from USPS officials and USPS’s own performance data—

demonstrates that, absent those measures, voters will be subjected to a substantial risk that their

ballots will be delivered too late to count. This unduly burdens the right to vote, in violation of

the First and Fifth Amendments.

                                           ARGUMENT

       In the face of USPS’s unwillingness to commit to any measures to ensure the timely

delivery of mail ballots in upcoming elections, Plaintiffs must again call upon the Court to

require that action. “To secure a preliminary injunction, a plaintiff ‘must establish [1] that he is

likely to succeed on the merits, [2] that he is likely to suffer irreparable harm in the absence of


75 Delivering for America: Our Vision and Ten-Year Plan to Achieve Financial Sustainability
and Service Excellence 26, USPS (Mar. 23, 2021), https://about.usps.com/what/strategic-
plans/delivering-for-america/assets/USPS_Delivering-For-America.pdf.
76 See also Press Release, Statement of Postmaster General and Chief Executive Officer Louis
DeJoy Before the House Committee on Oversight and Reform, USPS (Feb. 24, 2021),
https://about.usps.com/newsroom/testimony-speeches/022421-statement-of-pmg-louis-dejoy-on-
oversight-and-reform.htm (“The wide-ranging Election Mail efforts and achievements
documented in our report demonstrate that the Postal Service continues to play an indispensable
role in the lives of the American public and in the life of the nation.”).

                                                 22
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 27 of 42




preliminary relief, [3] that the balance of equities tips in his favor, and [4] that an injunction is in

the public interest.’” Jubilant DraxImage Inc. v. United States Int’l Trade Comm’n, 396 F.

Supp. 3d 113, 119–20 (D.D.C. 2019) (quoting Winter v. Nat’l Res. Def. Council, Inc., 555 U.S.

7, 20 (2008)). Each of these factors weighs in Plaintiffs’ favor, and the Court should therefore

enjoin Defendants from processing ballots without the Agreed-To Measures in place in any

USPS District where a relevant election is taking place.

I.      Plaintiffs Are Likely to Succeed on the Merits of Their Claim That USPS’s Refusal
        to Take the Agreed-To Measures During the Upcoming Elections Unconstitutionally
        Burdens the Right to Vote.

        It is fundamental that “all qualified voters have a constitutionally protected right to

vote . . . and to have their votes counted.” Reynolds v. Sims, 377 U.S. 533, 554 (1964).

Defendants’ failure to implement the Agreed-To Measures unconstitutionally burdens the right

to vote by creating a substantial risk that voters’ ballots in Pennsylvania, New Mexico, and

Texas will not be counted. And USPS has a reasonable alternative that does not similarly burden

the right to vote: it can simply implement the Agreed-To Measures to ensure that those ballots

are timely delivered. USPS’s refusal to do so cannot be justified by the government’s interests in

efficiency and cost savings, particularly where, as here, Defendants apparently have not even

analyzed the costs or benefits of their policy.

        A.      The Anderson-Burdick Framework Applies to USPS Policies and Practices
                That Burden the Right to Vote.

        Like Defendants’ policies previously considered by the Court, the constitutionality of

USPS’s current ballot delivery practices must be considered under the framework laid out in

Anderson v. Celebrezze, 460 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992).

This Court has already concluded that the Anderson-Burdick framework applies to challenges to

“federal government actions.” Vote Forward, 2020 WL 5763869, at *8. This Court has


                                                   23
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 28 of 42




similarly concluded that the Anderson-Burdick framework applies to USPS policies and practices

that burden the right to vote. Id. at *7–8. This is because USPS’s relationship with the electoral

process “suggests a strong connection with the protection of voters’ rights”—a role Defendants

cannot and do not dispute. Id. at *7. In particular, USPS’s policies—like traditional election

laws—determine whether or not votes are counted, because they “directly affect how Election

Mail is handled and the speed with which Election Mail arrives at its intended destination.” Id.

at *8. Thus, in its September 28, 2020 decision, the Court rejected “Defendants’ claim that the

policy changes implemented by USPS only inadvertently or indirectly affect voting rights” as

“unpersuasive.” Id. at *7. “USPS policy . . . directly impacts and controls” citizens’ ability “to

have their vote counted” by determining whether a ballot is delivered in time to count—

especially during a pandemic. Id.

       As the Court well knows, the Anderson-Burdick framework requires courts to evaluate

the constitutionality of a restriction on voting rights by weighing “the character and magnitude of

the asserted injury” to the right to vote against “the precise interests put forward by the

[government] as justifications for the burden imposed by its rule,” including “the legitimacy and

strength of each of those interests” and “the extent to which those interests make it necessary to

burden the plaintiff’s rights.” Anderson, 460 U.S. at 789. If a policy severely restricts voters’

rights, it must meet strict scrutiny—that is, it “must be ‘narrowly drawn to advance a state

interest of compelling importance.’” Burdick, 504 U.S. at 434 (quoting Norman v. Reed, 502

U.S. 279, 289 (1992)). By contrast, if a policy subjects voters’ rights to only “‘reasonable,

nondiscriminatory restrictions[,]’ . . . ‘the State’s important regulatory interests are generally

sufficient to justify’ the restrictions.” Id. (quoting Anderson, 460 U.S. at 788). The Anderson-

Burdick analysis is more flexible in between these two extremes, where “the more severe the



                                                  24
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 29 of 42




burden, the more compelling the [government]’s interest must be.” Vote Forward, 2020 WL

5763869, at *5 (alteration in original) (quoting Soltysik v. Padilla, 910 F.3d 438, 444 (9th Cir.

2018)). In this case, the severity of the burden Defendants’ ballot delivery practices imposes on

voters’ rights requires that the Court subject them to strict—or, at minimum, heightened—

scrutiny.

        B.      Absent the Agreed-To Measures, Defendants’ Ballot Delivery Practices
                Severely Burden the Right to Vote.

        Defendants have refused to commit to implementing the Agreed-To Measures or, indeed,

any of the measures to expedite ballot delivery which proved necessary during the November

and Georgia runoff elections. Thus, without intervention from the Court, scores of voters’

ballots will be at risk of rejection due to Defendants’ ongoing failure to ensure timely mail

delivery—imposing a severe burden on voters’ “constitutionally protected right to vote . . . and

to have their votes counted.” Reynolds, 377 U.S. at 554.

        The threat Defendants’ delay poses to voters’ ballots is clear. If USPS met its ordinary

1–3 day service standard, voters who place their ballots in the mail three days before election day

(on Saturday for a Tuesday election) could depend on their vote being counted. However, in

light of USPS’s ongoing poor service performance, voters can depend on no such thing. The

most recent USPS service scores suggest that nearly one out of every five pieces of First-Class

Mail is delivered late, outside of USPS’s 1–3 day service standard. 77 Thus, absent any measures

to accelerate the delivery of election ballots, there is a substantial risk that 20 percent of ballots

put in the mail four days before the election will arrive after election day—leading to certain

disenfranchisement in Pennsylvania and New Mexico and potential disenfranchisement in Texas.



 Overall USPS Mail Delivery Performance Recovers from Severe Winter Storms; Peak Holiday
77

Demand, supra note 14.

                                                   25
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 30 of 42




          In light of this, USPS’s refusal to commit to any measures to accelerate delivery times for

election mail plainly imposes a severe burden on voting rights. Indeed, the evidence

conclusively demonstrates that even the November Measures are inadequate to overcome

USPS’s ongoing service performance failures, as many voters were disenfranchised due to

delays at USPS processing facilities. 78 As discussed above, it is conservatively estimated that

close to 1,700 ballots, across three different Pennsylvania postal districts, that were mailed on or

before the Saturday before election day were not actually delivered until after election day

because of USPS processing delays. Ex. 8, Grimmer Decl., ¶¶ 11–13.

          The Agreed-To Measures, by contrast, substantially increase a ballot’s chances of making

it to the board of elections on time. In particular, early and mandatory implementation of local

turnaround and hub-and-spoke processes speed ballot delivery by allowing ballots to avoid

backlogged processing plants—such as the Central Pennsylvania facilities, where processing

scores fell below 70 percent in six of the seven days leading up to election day.

          Defendants have conceded that such measures reduce delivery time by at least a day by

bypassing processing plants altogether.79 These measures further prevent compounding delays

evidenced by the poor processing scores of ballots that traveled through USPS plants in the

November 2020 general and Georgia runoff elections.80 Moreover, the Agreed-To Measures

also expand use of Express Mail to include all ballots subject to a three-day service standard in




78While ballots in Pennsylvania could be accepted the day after the November 2020 Election
due to an extended postmark deadline then in place, no such extension protects Plaintiffs Kelley
Ewing, Robert Gasparro, Sebastian Immonen, James McKay, Ashley Misner, Mary Walton, or
thousands of other voters like them this spring.
79   Ex. 3, Glass Dep. Tr., at 207:14–208:1, 220:4–10.
80   See supra Facts Section II.A–B.


                                                  26
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 31 of 42




plants the weekend before an election; because ballots sent by Express Mail are now subject to a

one- to two-day service standard,81 this can also decrease delivery times by one or two days.

          Defendants’ failure to implement the Agreed-To Measures will “place an especially

severe burden on those who have no other reasonable choice than to vote by mail,” including

“those who are not physically able to travel to the polls due to disability” and “those who may be

at a high risk of developing an especially severe case of COVID-19 should they become exposed

to the virus at the polling place.” Vote Forward, 2020 WL 5763869, at *9. This includes

Plaintiffs Kelley Ewing and Robert Gasparro. 82 As the Court has recognized, these voters face a

difficult choice: “either to vote by mail-in-ballot or . . . not vote at all.” Id. at *7. Defendants’

failure to take steps to protect these voters’ mail-in ballots from USPS’s poor service

performance will effectively deny their right to vote.

          The fact that some, and not all, voters will have their ballots delivered late does not lessen

the severity of the burden on the right to vote. To the contrary, it only exacerbates it, by

subjecting mail voters to the vagaries of a system in which their ballot may or may not be

counted, based on such arbitrary factors as the processing facility through which their ballot is

routed. See Gallagher v. N.Y. State Bd. of Elections, 477 F. Supp. 3d 19, 47 (S.D.N.Y. 2020)

(rejecting as unconstitutional a policy that meant that “[w]hether an individual’s vote will be

counted . . . depend[s] in part on something completely arbitrary—their place of residence and by

extension, the mailbox or post office where they dropped off their ballot”). As the Supreme

Court has explained (and the Court has underscored), “[h]aving once granted the right to vote on

equal terms, the [government] may not, by later arbitrary and disparate treatment, value one


81   Ex. 3, Glass Dep. Tr., at 78:13–15.
82 Ex. 16, K. Ewing Decl., ¶ 4; Ex. 17, R. Gasparro Decl., ¶ 4; see also infra Argument Section
II.A.

                                                   27
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 32 of 42




person’s vote over that of another.” Vote Forward, 2020 WL 5763869, at *9 (quoting Bush v.

Gore, 531 U.S. 98, 104–05 (2000)). By exposing certain Pennsylvania, New Mexico, and Texas

voters to undue risk of ballot delay and rejection, USPS does exactly that: it impairs their “right

to full and effective participation” in political processes “relative to that of both in-state and out-

of-state voters with access to USPS branches functioning effectively.” Id. (quoting Jones, 2020

WL 5627002, at *21 (internal quotations omitted)). “[W]here a policy creates a situation where

‘[a] large number of ballots will be invalidated, and consequently, not counted based on

circumstances entirely out of voters’ control,’ the ‘burden [on the right to vote] is exceptionally

severe.’” Id. at *8 (alterations in original) (quoting Gallagher, 477 F. Supp. 3d at 43).

        And as the Court has already found, it is no response for Defendants to assert—as they

did in response to Plaintiffs’ earlier motion for a preliminary injunction—that their ballot

delivery practices impose no burden at all because voters can avoid the risks associated with

USPS delay by mailing their ballots back early. Voters have a constitutionally protected interest

in being able to vote the Saturday before the election. As the Court previously explained, “[i]n

suggesting that voters should cast their ballots earlier than required, Defendants ignore Plaintiffs’

‘essential’ interest in making ‘informed choices among candidates for office.’” Id. at *9 (quoting

McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 346–47 (1995)). This is especially true

where voters, as in Pennsylvania, must assess a range of judicial candidates and ballot initiatives.

In the 2021 elections, as in any other, “the candidates and the issues simply do not remain static

over time,” and voters have a right to cast their ballot with full information. Anderson, 460 U.S.

at 790. Requiring voters to mail ballots back several days before elections in order to ensure

they are counted wholly undermines that right.




                                                  28
         Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 33 of 42




          C.     Defendants’ Interests in Not Implementing the Agreed-To Measures Do Not
                 Justify the Burde n Imposed on Voters.

          Given the severe burden imposed by Defendants’ ballot delivery practices, the Court

should apply strict scrutiny and ask whether those policies and practices are “narrowly drawn to

advance a state interest of compelling importance.” Burdick, 504 U.S. at 434 (quoting Norman,

502 U.S. at 289). But even if the Court applies only heightened scrutiny, Defendants’ practices

still fail. While Postmaster General DeJoy recently noted that any effort to ensure timely ballot

delivery “brings with it . . . cost,” this does not justify simply accepting the burden that USPS’s

poor service performance has placed on the right to vote.83

          As an initial matter, USPS has not provided any evidence that they have even assessed

the costs and benefits of the November and Agreed-To Measures. To the contrary, when USPS’s

30(b)(6) deposition witness was asked in December if “he, or anyone in his office, has actually

done a cost-benefit analysis using data to determine what the costs [of implementing additional

measures] would be,” he replied, “I don’t know if that has been done. I haven’t been shared

what the individual cost would be.” 84 Moreover, Defendants were clearly able to finance the

implementation of specific ballot-handling measures in the midst of the November 2020 general

and Georgia runoff elections. The November Measures were implemented on a nationwide

basis, far broader in scope than what the instant motion seeks. And Defendants themselves

agreed to implement the Agreed-To Measures, suggesting that they were well within

Defendants’ capacity to finance.



83 Press Release, Statement of Postmaster General and Chief Executive Officer Louis DeJoy
Before the House Appropriations Subcommittee on Financial Services and General Government,
USPS (Mar. 11, 2021), https://about.usps.com/newsroom/testimony-speeches/031121-pmg-
statement-before-the-house-appropriations-subcommittee.htm.
84   Ex. 3, Glass Dep. Tr., at 200:10–14.

                                                 29
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 34 of 42




       Regardless, the Government’s interest in preserving—or improving—the public fisc

cannot justify burdening voting rights. As the Court previously determined, “Defendants’

reasons for administrative cost savings are insufficient: as the Supreme Court has explained, the

‘vindication of conceded constitutional rights cannot be made dependent upon any theory that it

is less expensive to deny than to afford them.’” Vote Forward, 2020 WL 5763869, at *10

(quoting Watson v. City of Memphis, 373 U.S. 526, 537 (1963)). That is no less true for off-year

elections than for Presidential elections.

II.    Plaintiffs Will Suffer Irreparable Harm Absent a Preliminary Injunction.

       Plaintiffs in this case will suffer irreparable harm if Defendants are permitted to proceed

without the Agreed-To Measures. Plaintiffs suffer irreparable harm if a harm is “certain and

great,” “‘actual and not theoretical,’ and ‘so imminen[t] that there is a clear and present need for

equitable relief to prevent irreparable harm.’” League of Women Voters of the U.S. v. Newby,

838 F.3d 1, 7–8 (D.C. Cir. 2016) (quoting Chaplaincy of Full Gospel Churches v. England, 454

F.3d 290, 297 (D.C. Cir. 2016)). That harm must also be “beyond remediation.” Id.

       This Court has already determined that similarly situated plaintiffs would suffer

irreparable harm without a preliminary injunction prior to the November 2020 general election,

and for good reason. A concrete threat to the right to vote constitutes irreparable injury to

individual plaintiffs. Here, Defendants’ own data demonstrates that the threat is concrete.

USPS’s most recent service scores are woefully and historically low, with nearly one in five

pieces of First-Class Mail delivered late. That performance is even worse than it was in the

weeks surrounding the November 2020 general election. And as outlined in Facts Section II.A,

the measures implemented by Defendants for that general election were insufficient to ensure

timely delivery of ballots. Thus, anything less than implementing the Agreed-To Measures will

result in irreparable harm in the upcoming 2021 elections. If Defendants are permitted to go

                                                 30
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 35 of 42




forward without implementing any extraordinary measures to ensure timely ballot delivery in the

2021 Elections, that harm will be all the greater.

        A.      The Individual Plaintiffs Will Suffer Irreparable Injury Absent an
                Injunction.

        For the Individual Plaintiffs, this harm is all too real. Both Pennsylvania and New

Mexico have strict election day ballot-receipt deadlines for the upcoming 2021 Elections, and

Texas’s deadline falls just after election day at 5 p.m. on Monday, May 3. Thus, any delays

caused by USPS’s failure to implement the Agreed-To Measures create a substantial risk that

their completed ballots may not be counted. Absent an injunction, Defendants’ refusal to

implement the Agreed-To Measures will result in the irreparable harm of an undue burden on

their constitutional right to vote.

        Plaintiff Kelley Ewing Jr. is a resident and registered voter of Pennsylvania. Ex. 16, K.

Ewing Decl. He will vote by mail in the upcoming 2021 elections because he has multiple health

conditions that, in light of the COVID-19 pandemic, put him at serious risk of illness and make it

difficult for him to travel to the polls. Id. ¶ 4. For Mr. Ewing, voting by mail is thus the only

safe option. Id. He usually returns his ballot close to election day so that he can sift through

reports and information about the candidates throughout the campaign season and ensure he has

all late-breaking news before casting his vote. Id. ¶ 5. He plans to do the same in the upcoming

election, and will thus drop his ballot off at a USPS mailbox close to election day. Id. USPS

delays caused by the absence of the Agreed-To Measures therefore create the very real

possibility that his ballot will be delivered after the election day deadline and rejected as a result.

        Plaintiff Robert Gasparro is a resident and registered voter of Pennsylvania. Ex. 17, R.

Gasparro Decl. He plans to vote by mail in the upcoming 2021 Election. Id. ¶ 3. Given his age,

he votes by mail in order to minimize his exposure to COVID-19. Id. ¶ 4. Mr. Gasparro tends to


                                                  31
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 36 of 42




return his ballot close to election day, because he follows news reports and ongoing

investigations regarding potential candidates and reserves his decision until close to the election

deadlines. Id. ¶ 5. He plans to cast his ballot by mail in the few days leading up to election day

for the upcoming election. Id. ¶ 4. Consequently, if the USPS delays result in his ballot arriving

after election day, his vote will not be counted.

        Plaintiff Sebastian Immonen is a registered voter of Pennsylvania living in Rhode Island,

where he currently attends college. Ex. 18, S. Immonen Decl. During the 2020 general election,

uncertainty about where he would be living in the midst of the COVID-19 pandemic prevented

him from requesting and returning his mail-in ballot earlier, which resulted in him casting his

ballot close to the election day deadline. Id. ¶¶ 4-5. If not for Pennsylvania’s temporary ballot

receipt deadline extension—which is not in place for the 2021 Election—he believes his ballot

would not have counted. Id. ¶ 5. Mr. Immonen similarly intends to vote by mail in the

upcoming election because he will be away at school. Id. ¶ 6. He also plans to vote close to the

election day deadline so he can gather information about the candidates. Id. ¶ 5. If USPS delays

cause his ballot to arrive after the election day deadline, it will be rejected.

        Plaintiff James McKay is a resident and registered voter in Pennsylvania. Ex. 19, J.

McKay Decl. He intends to vote by mail in the upcoming election due to health concerns. Id.

¶ 3. He contracted COVID-19 and exhausted his Families First Coronavirus Response Act

(“FFCRA”) leave at work, so he would no longer have leave or financial support if he were to

fall ill again. Id. ¶ 4. Mr. McKay usually returns his ballot close to the election day deadline so

he can research the candidates and process any late-breaking news before casting his vote. Id.

¶ 5. He similarly intends to return his ballot a few days before the election deadline in the




                                                    32
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 37 of 42




upcoming 2021 Election. Id. His ballot will be rejected if the USPS delays result in his ballot

arriving after the election day deadline.

        Plaintiff Ashley Misner is a resident and registered voter in Pennsylvania. Ex. 20, A.

Misner Decl. She intends to vote by mail in the upcoming election because she is a mother to a

young child and her husband works in the Intensive Care Unit. Id. ¶¶ 3–4. Voting by mail is a

safer option for her family because it allows her to avoid places with crowds who could expose

her to COVID-19. Id. ¶ 4. In the November 2020 general election, she returned her ballot close

to the deadline, and she anticipates doing the same in the upcoming election. Id. ¶¶ 5–6. Ms.

Misner’s commitments as a parent, her husband’s unpredictable work schedule, and her desire to

research the candidates make it challenging for her to vote early. Id. ¶ 5. Consequently, she

expects to return her ballot by mail a few days before the deadline. Id. USPS delays could result

in her ballot arriving after the election day deadline, and ultimately, lead to her ballot’s rejection.

        Plaintiff Mary Walton is a resident and registered voter of Pennsylvania. Ex. 21, M.

Walton Decl. She votes by mail because it is a safer alternative to voting in person. Id. ¶ 4. She

is a former reporter, and she follows news and ongoing investigations about the candidates

closely before making a decision. Id. ¶ 5. This usually results in her voting close to election

day. Id. Ms. Walton intends to cast her ballot by mail close to the election deadlines for the

upcoming election as well. Id. If USPS delays cause her ballot to arrive after the deadline, her

ballot will not count.

        Plaintiff LaDonna Hopkins is a resident and registered voter of New Mexico. Ex. 22, L.

Hopkins Decl. She plans to vote by mail in the upcoming special election in the First

Congressional District because she anticipates she will be out of state visiting her daughter and

granddaughter around that time. Id. ¶¶ 2, 4. She usually votes close to election day because she



                                                  33
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 38 of 42




does not vote by political party and needs time to research all the candidates before making her

decision. Id. ¶ 5. Because the field of candidates has yet to be narrowed, there are ten

candidates running in the upcoming special election.85 Consequently, Ms. Hopkins has not yet

decided who she will vote for. Ex. 22, L. Hopkins Decl., ¶ 6. She intends to make her decision

and return her ballot by mail close to election day. Id. ¶ 7. If the USPS delays cause her ballot

to be returned after election day deadlines, her ballot will not count.

        B.      Plaintiff Vote Forward Will Suffer Irreparable Injury Absent an Injunction.

        Plaintiff Vote Forward, too, will suffer irreparable harm unless an injunction is entered.

An organization is irreparably harmed if (1) the “actions taken by [the defendant] have

‘perceptibly impaired’ the [organization’s] programs,” and (2) “the defendant’s actions ‘directly

conflict with the organization’s mission.” Newby, 838 F.3d at 8 (alterations in original) (first

quoting Fair Emp’t Council of Greater Wash., Inc. v. BMC Mktg. Corp., 28 F.3d 1268, 1276

(D.C. Cir. 1994); and then quoting Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423,

1430 (D.C. Cir. 1996)).

        Vote Forward is a non-profit organization whose core mission is to empower grassroots

volunteers to help register voters from traditionally underrepresented communities and

encourage them to vote, in part by sending get-out-the-vote (“GOTV”) letters to voters prior to

elections. Ex. 23, Vote Forward Decl. ¶¶ 3–4. In recognition of the importance of the upcoming

2021 Elections, Vote Forward’s volunteers will send letters to potential voters in Pennsylvania,

New Mexico, and Texas—just as they did during the 2020 election season—to encourage turnout

in those states. Id. ¶ 9.



85 Congressional Race to Succeed Deb Haaland Takes Shape, AP (Mar. 16, 2021),
https://www.usnews.com/news/best-states/new-mexico/articles/2021-03-16/congressional-race-
to-succeed-deb-haaland-takes-shape.

                                                 34
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 39 of 42




       Defendants’ failure to implement the Agreed-To Measures directly frustrates Vote

Forward’s missions, goals, and GOTV programs. Id. ¶¶ 7-8. In particular, USPS’s failure to

implement those measures reduces the efficacy of Vote Forward’s letter-writing campaign by

making it necessary to send GOTV letters early in order to ensure they arrive in time for voters

to cast their ballots by mail and have them counted. Id. ¶ 8. Vote Forward’s mailing campaign

centers on sending GOTV letters close to election day because prior experiments have shown

that GOTV messages are not effective at increasing voter turnout if sent too early in the election

cycle. Id. ¶ 6. The delays caused by USPS policies however, frustrated Vote Forward’s mission

of increasing voter turnout by forcing it to move up its timeline for mailing GOTV letters in

2020. Id. ¶ 8. Similar to the prior timeline adjustments, USPS delays in the lead-up to the 2021

Elections will again force Vote Forward to ask volunteers to mail their GOTV letters earlier than

planned, risking the effectiveness of the letter-writing campaign. Id. ¶ 10.

       During the prior election season, Vote Forward also had to divert its limited resources to

addressing issues that arose from ballot delays, causing significant resource constraints. These

resources were diverted to: (1) respond to volunteer and voter questions and complaints caused

by mail delays, (2) track USPS mail delays, and (3) assess whether sending “Please Vote!”

letters much earlier than planned could negatively impact the effectiveness of its volunteers’

GOTV letters on voter turnout. Id. ¶ 11. In particular, Vote Forward had to shift an employee’s

time from managing its letter-writing campaign to answering volunteer and voter questions about

mail delays and compiling a list of voter complaints regarding mail delays. Id. ¶ 12. If USPS

fails to implement the Agreed-To Measures in advance of the upcoming 2021 Elections, Vote

Forward expects to incur similar costs again. Id. ¶¶ 12–13.




                                                35
       Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 40 of 42




III.   The Public Inte rest and the Balance of Equities Weigh in Favor of a Preliminary
       Injunction.

       Finally, before granting a preliminary injunction, a court “must balanc[e] the competing

claims of injury and must consider the effect on each party of granting or withholding the

requested relief.” Winter, 555 U.S. at 24 (quoting Amoco Prod. Co. v. Village of Gambell, 480

U.S. 531, 542 (1987)). In doing so, it must give particular regard to the public consequences of

granting an injunction. Id. These factors “merge” when the government is the party opposing an

injunction. Nken v. Holder, 556 U.S. 418, 435 (2009).

       Considering first the potential harm to Plaintiffs from withholding the requested relief, if

not enjoined, USPS’s action could result in the disenfranchisement of scores of voters because

their ballots are delivered to boards of elections too late to be counted and could prompt scores

more to vote in person and expose themselves to COVID-19 infection to ensure their ballot

counts. By contrast, the most serious injury that Defendants may suffer is the minor, yet-

uncalculated cost of implementing the requested relief. The weight of this balance clearly falls

on Plaintiffs’ side. Issuance of a preliminary injunction will preserve the relative positions of the

parties by ensuring that Plaintiffs are not deprived of fundamental voting rights, while imposing

only minimal additional burden on Defendants.

       In considering this balance, the Court must also be mindful of the public interest. “By

definition,” that interest “favors permitting as many qualified voters to vote as possible.” League

of Women Voters of N.C., 769 F.3d at 247–48 (quoting Husted, 697 F.3d at 437). Moreover, as

the Court has previously found, “[i]t is also clearly in the public interest to require that USPS

implement policies that do not infringe upon constitutional rights.” Vote Forward, 2020 WL

5763869, at *13 (citing League of Women Voters, 838 F.3d at 12 (“There is generally no public




                                                 36
      Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 41 of 42




interest in the perpetuation of unlawful agency action.”)). Together, these two factors weigh

decisively in Plaintiffs’ favor.

                                          CONCLUSION

        For the reasons stated, Plaintiffs respectfully request that the Court issue a preliminary

injunction ordering Defendants to process mail ballots for the Pennsylvania election taking place

May 18, 2021; the Texas election taking place May 1, 2021; and the New Mexico election taking

place June 1, 2021, consistent with the Agreed-To Measures.




                                                  37
Case 1:20-cv-02405-EGS Document 175-1 Filed 03/26/21 Page 42 of 42




Date: March 26, 2021

 Robert D. Fram                    /s Shankar Duraiswamy
 COVINGTON & BURLING LLP           Shankar Duraiswamy (D.C. Bar No. 501702)
 Salesforce Tower                  Daniel Auten (D.C. Bar No. 1614072)
 415 Mission Street, Suite 5400    L. Brady Bender (D.C. Bar No. 1615749)
 San Francisco, CA 94105-2533      Sarah Suwanda (D.C. Bar No. 1685531)
 (415) 591-6000                    COVINGTON & BURLING LLP
 rfram@cov.com                     One CityCenter
                                   850 Tenth Street, NW
                                   Washington, DC 20001-4956
                                   (202) 662-6000
                                   sduraiswamy@cov.com
                                   dauten@cov.com
                                   bbender@cov.com
                                   ssuwanda@cov.com




                                  38
